           Case 1:20-cv-05197-LLS Document 10 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAXIMO GOMEZ NACER, IV,

                                Plaintiff,

                    -against-                                   20-CV-5197 (LLS)

DR. STEVEN SHEA, Director of the Division                      CIVIL JUDGMENT
of General Medicine; MR. IVAN ACOSTA,
Producer of Music,

                                Defendants.

         Pursuant to the orders issued August 7, 2020, and September 29, 2020, dismissing the

complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 29, 2020
           New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
